DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 118-135, 141-144 are pending.
Claims 118-132, 134-135 remain withdrawn as being directed to a non-elected invention.
Claim 133 and 141-144 are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in 
Claims 133 and 141-144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrose et al. (US 20160316760 A1), taken with the evidence of the instant Specification.
This is a new rejection made in view of Applicant’s amendments of the claims.
  	Applicant’s Remarks have bene considered but are found to inapposite to the instant rejection.  
Applicant claims a synthetic composition comprising a plant element and an endophyte that is heterologously disposed to the plant element, wherein said endophyte comprises: 
i) a nucleic acid sequence that is at least 99% identical to a nucleic acid sequence selected from the group consisting of SEQ ID NOs. 5-15, 198, 200, and 204, wherein said endophyte is disposed in an amount effective to improve plant health as compared to a reference plant element not further comprising said endophyte; 
ii) a nucleic acid sequence that is at least 99% identical to a nucleic acid sequence selected from the group consisting of SEQ ID NOs. 5-15, 198, 200, and 204, wherein said endophyte is disposed in an amount effective to enrich the abundance of Alphaproteobacteria are relative to Gammaproteobacteria as compared to a reference plant element not further comprising said endophyte; or 
iii) a nucleic acid sequence that is at least 99% identical to a nucleic acid sequence selected from the group consisting of SEQ ID NOs. 49-113, 203 and 204, 
iv) a nucleic acid sequence that is at least 99% identical to a nucleic acid sequence selected from the group consisting of SEQ ID NOs. 228-637 wherein said endophyte is disposed in an amount effective to improve plant health as compared to a reference plant element not further comprising said endophyte; 
v) a nucleic acid sequence that is at least 99% identical to a nucleic acid sequence selected from the group consisting of SEQ ID NOs. 310, 315- 332, 335-364, 367-377, 392-433, 460-474, 575-636, wherein said endophyte is disposed in an amount effective to improve plant health as compared to a reference plant element not further comprising said endophyte; 
vi) a nucleic acid sequence that is at least 99% identical to a nucleic acid sequence selected from the group consisting of SEQ ID NOS: 82, 58, 57, 53, 105, 51, 106, 69, 79, 70, 71, 72, 81, 102, 56, 104, 101, 100, 84, 83, 99, 55, 64, 65, 50, 73, 52, 74, 203, 204, 85, 86, 94, 54, 87, 88, 89, 93, 90, 91, 92, 98, 95, 112, 96, 97, 109, 110, 111, 113, 103, 75, 76, 77, 78, 80, 63, 59, 60, 61, 62, 66, 67, 68, 49, 107, 108, wherein the endophyte is heterologously disposed to the plant element in an amount effective to increase the taxonomic diversity of the microbial community; or 
vii) a nucleic acid sequence that is at least 99% identical to a nucleic acid sequence selected from the group consisting of SEQ ID NOS. 5-15, 49- 113, 198, 200, 203, 204, 228-637, wherein the endophyte treatment is heterologously disposed to the plant element in an amount effective to increase the abundance in the plant element or plant grown from the plant element, of one or more endophytes comprising a nucleic 
	Applicant defines plant elements as follows: “A "plant element" is intended to generically reference either a whole plant or a plant component, including but not limited to plant tissues, parts, and cell types.”  (Specification p. 20).  
Ambrose et al. discloses a synthetic composition, comprising a plant element heterologously associated with a complex endophyte, wherein said complex endophyte is capable of providing a trait of agronomic importance to said plant element (Claim 1), wherein said complex endophyte comprises a nucleic acid sequence at least 95% identical to a nucleic acid sequence selected from a list including SEQ ID NO:135 (Claim 14), wherein said plant element is from a plant selected from the group consisting of a group of plants including soybean and maize (corn) (Claim 18).  Ambrose et al. discloses that SEQ ID NO:135 is from Sphingomonas bacteria and that the sequence of SEQ ID NO:135 shares 99.4% identity with the instant SEQ ID NO:11 as shown in the following alignment:
  Query Match             99.4%;  Score 252.4;  DB 65;  Length 1254;
  Best Local Similarity   99.6%;  
  Matches  253;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 ATACGGAGGGAGCTAGCGTTATTCGGAATTACTGGGCGTAAAGCGCACGTAGGCGGCTTT 60
              |||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
Db        396 ATACGGAGGGAGCTAGCGTTGTTCGGAATTACTGGGCGTAAAGCGCACGTAGGCGGCTTT 455

Qy         61 GTAAGTTAGAGGTGAAAGCCTGGAGCTCAACTCCAGAACTGCCTTTAAGACTGCATCGCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        456 GTAAGTTAGAGGTGAAAGCCTGGAGCTCAACTCCAGAACTGCCTTTAAGACTGCATCGCT 515


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        516 TGAATCCAGGAGAGGTGAGTGGAATTCCGAGTGTAGAGGTGAAATTCGTAGATATTCGGA 575

Qy        181 AGAACACCAGTGGCGAAGGCGGCTCACTGGACTGGTATTGACGCTGAGGTGCGAAAGCGT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        576 AGAACACCAGTGGCGAAGGCGGCTCACTGGACTGGTATTGACGCTGAGGTGCGAAAGCGT 635

Qy        241 GGGGAGCAAACAGG 254
              ||||||||||||||
Db        636 GGGGAGCAAACAGG 649

The instant disclosure provides evidence that the instant SEQ ID NO:11 is from Sphingomonas bacteria and that such bacteria are enriched in plants with improved health, being evidence that such bacteria improve plant health.  (Table 1).  As such, the claims are anticipated by Ambrose et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 133 remains and Claims 141-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 119, 131 and 136 of copending Application No. 16221333 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 119 and 131 of copending Application No. 16221333 claim a method of improving a trait of agronomic importance in a plant, comprising contacting a plant element with a formulation comprising a designed complex endophyte, wherein the designed complex endophyte comprises a host fungal endophyte comprising a heterologous bacterium prima facie obvious.  The ranges with respect to percent identity in the claims are not the same (the reference application requires 95% identity wherein the instant Application requires 99% identity) but the ranges overlap.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).  Further, Claim 136 of the reference Application claims that the plant of the composition is elected from a group of plants including soy and corn.  As such the new claims are obvious in view of the claims of the reference Application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Remarks
Applicant urges that the nonstatutory double patenting rejection should be withdrawn because the instant claims have been amended and the claims of the reference application do not render the instant claims obvious.  (Remarks p. 10).
prima facie obvious.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/           Examiner, Art Unit 1662